Name: Commission Regulation (EC) No 358/94 of 17 February 1994 opening for 1994 and laying down detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kilograms, originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: means of agricultural production;  international trade;  cooperation policy;  trade
 Date Published: nan

 No L 46/34 Official Journal of the European Communities 18 . 2. 94 COMMISSION REGULATION (EC) No 358/94 of 17 February 1994 opening for 1994 and laying down detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kilograms, originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Commuities and their Member States, of the one part, and the Republic of Hungary (') of the other part, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 of 13 December 1993 on certain procedures for applying the Europe Agreement establi ­ shing an association between the European Communities and their Member States, of the one part, and the Repu ­ blic of Poland (2), of the other part, and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the Euorpean Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic (3), of the other part, as amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal Q, as last amended by Regulation (EC) No 361 1 /93 (6), and in particular Article 15 (2) thereof, Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary and the Republic of Poland, of the other part, entered into force on 1 January 1994 ; whereas, pending the entry into force of the Association Agreement concluded with the former Czech and Slovak Federal Republic, the Community has decided to apply with effect from 1 March 1992 an interim agreement concluded with the aforesaid country, hereinafter referred to as ' Interim Agreement' ; Whereas the Czech and Slovak Federal Republic was dissolved with effect from 1 January 1993 ; whereas, as successor States to the Czech and Slovak Federal Repbulic, the Czech Republic and the Slovak Republic will continue to assume all obligations arising from all agreements between the Czecvh and Slovak Federal Repu ­ blic and the European Communities, and in particular from the Interim Agreement ; whereas the said Interim Agreement was amended by additional protocols and by supplementary protocols concluded with the Czech Repu ­ blic and the Slovak Republic ; Whereas, in view of the trade concessions provided for in the abovementioned Agreements with respect to agricul ­ tural products, a Community tariff quota for imports of bovine animals weighing between 160 and 300 kilograms originating in and coming from Poland, Hungary, the Slovak Republic or the Czech Republic at a reduced 25 % levy should be opened for 1994 ; Whereas that quota for 1 994 amounts to 59 400 head taking into account the estimate of 198 000 head for 1994 of young male bovine animals intended for fattening ; Whereas while recalling the provisions of the Interim Agreements intended to guarantee the origin of the product, the management of the system should be ensured through import licences ; whereas, with that in mind, it would be appropriate to define, in particular, the detailed rules for submission of applications, as well as the information which must be included on the applications and licences, notwithstanding certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Q, as last amended by Regulation (EC) No 3519/93 (8), and Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (9), as last amended by Regulation (EEC) No 2867/93 ( l0) ; whereas provision should also be made for the licences to be issued after a delay for consideration and, where necessary, with the application of a single percentage reduction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , (') OJ No L 319, 21 . 12. 1993 , p. 1 . 0 OJ No L 319, 21 . 12. 1993, p. 4. (') OJ No L 56, 29 . 2 . 1992, p. 9 . (4) OJ No L 200, 10 . 8 . 1993, p. 5. 0 OJ No L 148 , 28 . 6. 1968 , p. 24. 0 OJ No L 328, 29 . 12. 1993, p. 7. 0 OJ No L 331 , 2. 12. 1988 , p. 1 . f) OJ No L 320, 22. 12. 1993, p. 16. 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . ( I#) OJ No L 262, 21 . 10 . 1993 , p. 26. 18 . 2. 94 Official Journal of the European Communities No L 46/35 HAS ADOPTED THIS REGULATION : ExacciÃ ³n reguladora, tal como establece el Reglamento (CE) n ° 358/94, Importafgift i henhold til forordning (EF) nr. 358/94, AbschÃ ¶pfung gemÃ ¤Ã  Verordnung (EG) Nr. 358/94, H Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 358/94, Levy as provided for in Regulation (EC) No 358/94, PrÃ ©lÃ ¨vement comme prÃ ©vu par le rÃ ¨glement (CE) n0 358/94, Prelievo a norma del regolamento (CE) n. 358/94, Heffing overeenkomstig Verordening (EG) nr. 358/94, Direito nivelador conforme estabelecido no Regulamento (CE) n? 358/94. Article 1 1 . A tariff quota for imports of live bovine animals falling within CN codes 0102 90 41 or 0102 90 43 origi ­ nating in and coming from Poland, Hungary, the Slovak Republic or the Czech Republic is hereby opened for 1994. The total volume of the quota shall be 59 400 head . 2. The reduced import levy applicable to animals under this quota shall be 25 % of the full levy applicable on the date of acceptance of the declaration of release for free circulation . (g) at the time of acceptance of the declaration of release for free circulation, importers shall undertake to inform the competent authorities of the importing Member State, not later than one month after the date of import :  of the number of animals imported,  of the origin of the animals. The authorities shall forward this information to the Commission before the beginning of each month. Article 2 In order to qualify for the quota referred to in Article 1 : (a) applicants for import licences must be natural or legal persons who are entered in the official register of a Member State and who, at the time applications are submitted, must prove to the satisfaction of the competent authorities of the Member State concerned that they have imported and/or exported, during 1993 , at least 50 animals falling within CN code 0102 90 ; (b) licence applications may be presented only in the Member State in which the applicant is registered ; (c) licence applications shall : relate to a number equal to or greater than 50 head and relate to a quantity not exceeding 10 % of the quantity available . Where applications for import licences exceed this quantity, they shall only be considered within the limits of the said quantity ; (d) Sections 7 and 8 of licence applications and licences shall show the countries referred to in Article 1 ( 1 ); licences shall carry with them an obligation to import from one or more of the countries indicated ; (e) Section 20 of licence applications and licences shall show one of the following : Article 3 1 . Licence applications may be lodged only from 28 February to 4 March 1994. 2 . Where the same applicant lodges more than one application , all applications from that person shall be inadmissible . 3 . The Member States shall notify the Commission of the applications lodged not later than 17 March 1994. Such notification shall comprise a list of applicants and quantities applied for. All notifications, including notifications of 'nil ' applica ­ tions, shall be made by telex or fax, drawn up on the model in the Annex to this Regulation in the case where applications have been made . 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in the quanti ­ ties applied for. 5 . Subject to a decision to accept applications by the Commission, licences shall be issued at the earliest opportunity. 6 . Import licences shall be issued only for a number equal to or greater than 50 head. Reglamento (CE) n ° 358/94, Forordning (EF) nr. 358 /94, Verordnung (EG) Nr. 358/94, Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 358/94, Regulation (EC) No 358/94, RÃ ¨glement (CE) n ° 358/94, Regolamento (CE) n . 358/94, Verordening (EG) nr. 358/94, Regulamento (CE) n? 358/94. (f) Section 24 of licences shall contain one of the follow ­ ing statements : No L 46/36 Official Journal of the European Communities 18 . 2. 94 If, because of the nubmers applied for, the percentage reduction results in fewer than 50 head per import licence, the Member States shall , by drawing lots, allocate licences covering 50 head. Member States shall inform the Commission of the number of animals in respect of which licences have not been issued. 7. Licences issued shall be valid throughout the Community. Article 4 Without prejudice to the provisions of this Regulation, Regulations (EEC) No 3719/88 and (EEC) No 2377/80 shall apply. However, in the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88, the levy shall be collected in full in respect of quantities in excess of those stated on the import licence. Article 5 1 . Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 3719/88 , import licences issued pursuant to this Regulation shall not be transferable . 2. Notwithstanding Article 4 (c) of Commission Regu ­ lation (EEC) No 2377/80, the term of validity of import licences expires on 31 December 1994. Article 6 The animals shall be put into free circulation on the presentation of a movement certificate EUR 1 issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreements. Article 7 1 . Each animal imported under the arrangements referred to in Article 1 shall be identified by either :  an indelible tattoo, or  an official earmark or an earmark officially approved by the Member State on at least one of its ears . 2. The said tattoo or marks shall be so designed as to enable the date when the animal was put into free circula ­ tion and the identity of the importer to be established, by means of a record made when the animal is put into free circulation. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1994. For the Commission Rene STEICHEN Member of the Commission 18 . 2. 94 No L 46/37Official Journal of the European Communities ANNEX EC Fax No 00 (32 2) 29 66 027 Application of Regulation (EC) No 358/94 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATION FOR LICENCES TO IMPORT AT REDUCED LEVIES Date : period : Member State : Serial number Applicant (name and address) Quantity (head) Total Member State : Fax No Tel.: